[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT
                               ________________________           FILED
                                                         U.S. COURT OF APPEALS
                                      No. 10-11972         ELEVENTH CIRCUIT
                                ________________________   SEPTEMBER 30, 2011
                                                                JOHN LEY
                                                                 CLERK
                                  Agency No. A098-545-671


THOMAS EDISON,

lllllllllllllllllllll                                                            Petitioner,

                                            versus

U.S. ATTORNEY GENERAL,

lllllllllllllllllllll                                                          Respondent.

                                ________________________

                            Petition for Review of a Decision of the
                                 Board of Immigration Appeals
                                 ________________________

                                    (September 30, 2011)

Before DUBINA, Chief Judge, CARNES, Circuit Judge, and SANDS,* District Judge.

PER CURIAM:


         *
       Honorable W. Louis Sands, United States District Judge for the Middle District of
Georgia, sitting by designation.
      This case comes before us on petition for review of the Board of

Immigration Appeals’ decision affirming an immigration judge’s denial of the

petitioner’s application for withholding of removal. (The petitioner does not

challenge the denial of his applications for asylum or for relief under Article III of

the United Nations Convention Against Torture and Other Cruel, Inhuman or

Degrading Treatment or Punishment.)

      Because the parties are well aware of the facts, we will not belabor them,

except to say that there was no adverse credibility finding, and according to the

petitioner he suffered over the years from a long string of attacks, physical

beatings, and the destruction of his house by arson. The physical attacks included

one in which he was cut with a knife and another in which he was kicked in the

head and beaten so severely that his leg was broken and he had to be hospitalized.

      The BIA’s decision that the level and extent of violence and injuries that the

petitioner suffered did not rise to the level of past persecution is inconsistent with

our decision in Mejia v. United States Attorney General, 498 F.3d 1253 (11th Cir.

2007). For that reason, we must vacate the BIA’s decision and remand for further

proceedings that take as a given that the petitioner suffered persecution at the time

alleged in his application. Because past persecution on account of a statutorily

protected ground has been established, Edison “is presumed to have a

                                           2
well-founded fear of future persecution.” Id. at 1257. To rebut that presumption,

“the burden shifts to the government to show both that (1) relocation is possible

within [Indonesia], and (2) it is reasonable to expect [Edison] to relocate.”

Delgado v. United States Att’y Gen., 487 F.3d 855, 861 n.4 (11th Cir. 2007).

Because the BIA determined that Edison had not shown past persecution, it did

not address the presumption of future persecution, and we remand for it to make a

determination on that issue.

      The order of the Board of Immigration Appeals affirming the Immigration

Judge’s denial of the petition for withholding of removal is VACATED and the

case is REMANDED for further proceedings consistent with this opinion.




                                          3